DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/202 has been entered.
 
Claims 1-5 are pending. Claims 4-5 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by KATO et al. (US 2016/0081080).
KATO discloses a method for maintaining timer relating to an uplink synchronization, the method comprising:
 if an expired timer relating to an uplink synchronization is a timer relating to an uplink synchronization associated with a band corresponding to a primary cell (in a case where a transmission timing timer for a primary cell [first groups] has expired [0103]) and uplink data to be transmitted arrives, initiating by a terminal a random-access procedure (stop uplink transmission processing in all cells except for transmission of random access preamble; see Fig. 4, step 102 and [0103; 0059]).

Claim Rejections - 35 USC § 103
Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada (US 2012/0257513) in view of KATO et al. (US 2016/0081080).
Regarding claim 1, Yamada discloses a base station comprising: a judging unit configured to judge whether a band to be uplink adjusted includes only a band corresponding to a primary cell; and a transmitter configured to transmit a command for the band corresponding to the primary cell when the judging unit determines that the band to be uplink adjusted includes only the band corresponding to the primary cell (UE may adjust its uplink transmission timing for PUCCH, PUSCH and/or SRS of a primary cell [PCell] based on a timing advance command from eNB, when the eNB wants to change the UL transmission timing of the UE [0097]. A timing advance command scheduled in any servicing cell in a group that includes the PCell downlink may be used for an uplink transmission timing adjustment for the PCell uplink [0106]. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command (claimed: judging unit that identifies timing adjustment for PCell) [0105]. This clearly shows that the eNB determines that the band to be uplink adjusted includes only the band corresponding to the primary cell). Yamada does not expressly disclose that a timer relating to an uplink synchronization for the band corresponding to the primary cell is restarted.  
KATO teaches mobile statin apparatus, method, and processor of the same. The mobile station that performs communication with a base statin device via a plurality of cells, the plurality of cells are grouped into a first group constituted by cells having an uplink transmission timing that is the same as that of one primary cell and a second group constituted by one or more cells having an upli9nk transmission timing that is different from that of the primary cell [Abstract]. More specifically, KATO teaches [Fig. 4] that in a case where the mobile station apparatus receives data on the physical downlink share channel, the mobile station apparatus down not return a response to the data to the base station apparatus until the transmission timing becomes valid for the transmission timing cell group including he primary cell. The mobile station apparatus may be configured not to release a radio resource for the physical uplink control channel  used for transmitting a response to data among the physical uplink control channels allocated by the base station apparatus. In this case, after uplink synchronization is re-established, the mobile station apparatus can immediately return a response to downlink data to the base station apparatus [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamada with the teaching of KATO in order to avoid an unnecessary operation for transmission processing. In this way, transmission by the mobile station device can be efficiently controlled [0024].

Regarding claim 2, Yamada discloses wherein the transmitter is further configured to transmit a command for the band to be uplink adjusted and the band corresponding to the primary cell when the judging unit determines that the band to be uplink adjusted includes a band not corresponding to the primary cell, such that a timer relating to an uplink synchronization associated with the band to be uplink adjusted (A timing advance command scheduled in any servicing cell in a group that includes the PCell downlink may be used for an uplink transmission timing adjustment for the PCell uplink [0106]. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command).  KATO teaches a mobile station that performs communication with a base statin device via a plurality of cells, the plurality of cells are grouped into a first group constituted by cells having an uplink transmission timing that is the same as that of one primary cell and a second group constituted by one or more cells having an upli9nk transmission timing that is different from that of the primary cell [Abstract]. More specifically, KATO teaches [Fig. 4] that in a case where the mobile station apparatus receives data on the physical downlink share channel, the mobile station apparatus down not return a response to the data to the base station apparatus until the transmission timing becomes valid for the transmission timing cell group including the primary cell. The mobile station apparatus may be configured not to release a radio resource for the physical uplink control channel  used for transmitting a response to data among the physical uplink control channels allocated by the base station apparatus. In this case, after uplink synchronization is re-established, the mobile station apparatus can immediately return a response to downlink data to the base station apparatus [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamada with the teaching of KATO in order to avoid an unnecessary operation for transmission processing. In this way, transmission by the mobile station device can be efficiently controlled [0024].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 1, 2022